Case 3:20-cv-00244-MAB Document 33 Filed 02/12/21 Page 1 of 2 Page ID #434




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ALTAMESE YOUNG, ON BEHALF OF                  )
 HERSELF AND ALL OTHERS                        )
 SIMILARLY SITUATED,                           )
                                               )
                      Plaintiff,               )   Case No. 3:20-CV-00244-MAB
                                               )
 vs.                                           )
                                               )
 INTEGRITY HEALTHCARE                          )
 COMMUNITIES, LLC, AND                         )
 BELLEVILLE BEHAVIORAL HEALTH                  )
 & NURSING CENTER, LLC,                        )
                                               )
                      Defendants.              )


                            MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       Presently before the Court is the parties’ joint motion to remand (Doc. 32) filed on

February 10, 2021. The parties jointly request the Court to remand this matter to the

Circuit Court for the 20th Judicial Circuit, St. Clair County, Illinois, which is where this

case was originally filed on October 23, 2019 (Docs. 1, 32). Defendant Belleville Behavioral

Health & Nursing Center, LLC removed this case on March 4, 2020 pursuant to 28 U.S.C.

§§ 1332, 1441, and 1446, arguing that removal was proper under the Class Action Fairness

Act (“CAFA”) (Doc. 1, p. 5).

       Currently, this matter is set for a status conference on the issue of jurisdictional

discovery in light of the Court’s January 15, 2021 Order (Doc. 30). The purpose of this

jurisdictional discovery was to determine whether the home state exception to CAFA


                                        Page 1 of 2
Case 3:20-cv-00244-MAB Document 33 Filed 02/12/21 Page 2 of 2 Page ID #435




applies to the present matter, which, if applicable, would require this Court to remand

the matter to state court. See 28 U.S.C. § 1332(d)(4)(B). As the parties now wish to remand

this matter to state court, the Court hereby vacates all deadlines and cancels the status

conference for February 18, 2021 at 10:00am (Doc. 31).

       At the request of all parties, this case is hereby REMANDED to the Circuit Court

of the 20th Judicial Circuit, St. Clair County, Illinois.

       IT IS SO ORDERED.

       DATED: February 12, 2021
                                                    s/ Mark A. Beatty
                                                    MARK A. BEATTY
                                                    United States Magistrate Judge




                                          Page 2 of 2
